DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 12/23/2020 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (U.S. Pub #2020/0082858).
With respect to claim 11, Kim teaches a magnetoresistive memory device, comprising: a memory stack comprising: 
3a reference layer (Fig. 8, 68 and Paragraph 38); and 
a tunnel barrier layer (Fig. 8, 67) over the reference layer; 
a spin-orbit-torque (SOT) layer (Fig. 8, 85); 
both a top surface of the tunnel barrier layer and a top surface of the SOT layer (Note: the free layer 65 is in contact with the top surface of SOT layer 85 at the corner edge of the SOT layer); and 
a capping layer (Fig. 8, 71 and Paragraph 38) over the free layer, wherein the free layer is between the tunnel barrier layer and the capping layer.  
With respect to claim 13, Kim teaches that the tunnel barrier layer and the capping layer are made of the same material (Paragraph 57-58).  
With respect to claim 14, Kim teaches a second electrode (Fig. 2, e.g. drain electrode/contact of TR2) and a third electrode (Fig. 2, source electrode/contact of TR3) in contact with the SOT layer and on opposite sides of the capping layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Seino et al (U.S. Pub #2016/0005958).
claim 12, Kim teaches that the memory stack further comprises a pinned layer (Paragraph 14), but does not teach that the reference layer is between the pinned layer and the tunnel barrier layer.
Seino teaches that the reference layer (Fig. 1, 104) is between the pinned layer (Fig. 1, 106) and the tunnel barrier layer (Fig. 1, 103).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the reference layer between the pinned layer and the tunnel barrier layer as taught by Seino in order to provide a fixed magnetic direction for the MTJ cell (Paragraph 4).

Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826